Pannell, Presiding Judge.
The plaintiff brought an action to recover damages for personal injuries allegedly caused by the defendant. Upon the trial of the case, the jury was unable to agree on a verdict, and the trial judge declared a mistrial. The defendant moved for a directed verdict notwithstanding the mistrial. The trial judge granted defendant’s motion. The plaintiff appeals the judgment entered in favor of the defendant.
The evidence shows that the plaintiff was injured in an automobile collision with a truck driven by a Mr. Vaughn. During the trial of the case, the officer who investigated the accident referred to the Vaughn truck as the American Oil truck. This was the only evidence connecting the defendant with the collision which allegedly caused plaintiffs injuries.
The trial court directed a verdict for the defendant on *55the grounds that there was no evidence that the truck was being operated by defendant’s agent or an employee of defendant in the course of his employment. Held:
Argued April 8, 1976
Decided May 21, 1976
Rehearing denied June 15, 1976
Rembert C. Cravey, for appellant.
Smith & Harrington, Will Ed Smith, for appellee.
We find that the trial judge properly granted a directed verdict for American Oil Company notwithstanding the mistrial. The police officer’s reference to the vehicle as the American Oil truck is insufficient to authorize inferences of ownership of the truck; or that it was operated by an agent or employee of the defendant in the course of his employment. See Burns v. United Parcel Service, Inc., 135 Ga. App. 890 (219 SE2d 624); Southern R. Co. v. Hullender, 62 Ga. App. 274 (8 SE2d 674); Clark v. Atlanta Veterans Transportation, 113 Ga. App. 531 (148 SE2d 921).

Judgment affirmed.


Marshall and McMurray, JJ., concur.